EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Nathaniel T. Quirk on April 19, 2021.

The application has been amended as follows: 
IN THE SPECIFICATION

In the amendments below, crossed out text (xyz) represents added text.

On page 1, line 8, the recitation “inside the with ambient pressure” is changed to –inside the fluid container with ambient pressure--, see example below.
On page 4, line 13, the recitation “embodiments,” is changed to –embodiments[[,]];--.
On page 4, line 14, the recitation “detail,” is changed to –detail[[,]];--.
;
On page 4, line 17, the recitation “embodiments.” Is changed to –embodiments; and Fig. 5 illustrates a hand-held power tool according to embodiments.--, see example of amended page 4 below.

    PNG
    media_image1.png
    496
    1147
    media_image1.png
    Greyscale


Reasons for Allowance
The following is a statement of reasons for the indication of allowance:  the closest prior art does not disclose or render obvious the sealing valve arrangement having the supporting element disposed between a first porous element and the flexible sealing valve in combination with all the remaining limitations as set forth in independent(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753